Citation Nr: 1219698	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and also from April 1970 to December 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007 and March 2010, the Board remanded this issue for additional development.

In March 2011, the Board denied the claim of entitlement to a total disability rating based on individual unemployability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 Joint Motion for Remand, the parties moved for the Court to vacate and remand the March 2011 Board decision; the Motion was granted by the Court later that month.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for remand directs that VA "gather, or otherwise account for, [Social Security Administration] records and specifically record those attempts and associate all [Social Security Administration] records with the Appellant's claims folder, per statutory, regulatory, and M21 guidance" and that VA "provide Appellant with the opportunity for another examination and specifically recording all notice provided concerning that opportunity be including within the claims folder, per statutory, regulatory, and M21 guidance."  Joint motion, page 7.  It is noted that there were Social Security records on file, but that a recent request had not been made.  Such is ordered by the Joint Motion.

The Veteran has worked intermittently on a part-time basis since he filed this particular claim for entitlement to a total disability rating based on individual unemployability in July 2003.  The RO should request income information from the Veteran in order to determine whether any such employment was marginal employment.

A review of the record, including a July 2004 statement from a private doctor and a September 2009 VA examination report show that the Veteran has been receiving treatment at the Newington and West Haven VA Medical Centers.  The RO obtained records from these facilities from July 2003 to June 2004 and sporadically since June 2004.  The RO should obtain all treatment records from these facilities from June 2004 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and ask him to provide income information regarding all part-time and any full-time work since he filed his claim in July 2003.  The RO associate any obtained information with the Veteran's claim folder.

2.  The RO should obtain any additional records from the Newington and West Haven VA Medical Centers from June 2004 to the present.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his counsel should also be notified of VA's inability to obtain the records.  

3.  The RO should contact the Social Security Administration in order to obtain, if available, any additional records pertaining to the Veteran that were not submitted in November 2007.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his counsel should also be notified of VA's inability to obtain the records.

4.  Thereafter, the Veteran must be afforded a VA examination by a physician to include orthopedic findings and determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right total knee replacement due to arthritis, right knee instability, left knee degenerative arthritis, right hip degenerative arthritis, and a left inguinal region scar.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran, given his educational level and occupational history, is unable to obtain and retain substantially gainful employment, i.e., sedentary employment, based on the service-connected right total knee replacement due to arthritis, right knee instability, left knee degenerative arthritis, right hip degenerative arthritis, and a left inguinal region scar.  The VA examiner cannot consider the appellant's age or non-service connected disorders in rendering the opinion.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  The letter notifying the appellant of the date and time of the examination and a telephone number to contact, if rescheduling is required, should be sent and must be associated with the claims folder.  If the claimant fails to report, the RO should send the Veteran a notice letter indicating that he failed to report, notifying him of any follow-on actions that would transpire, and apprising him of the proposed adverse action.  The failure-to-report letter must be associated with the claims folder.

6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

7.  Thereafter, the RO must readjudicate the issue on appeal.  The RO must consider whether the Veteran's part-time and any full-time employment was marginal employment under 38 C.F.R. § 4.16(a) (2011).  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



